Title: To George Washington from John Jay, 11 March 1791
From: Jay, John
To: Washington, George



Sir
New York 11 March 1791

I have the Honor of transmitting to you herewith enclosed, a Packet which I received last Evening from Ab. Ogden Esqr. the Attorney of the united States for New Jersey District. It contains three papers.
(1)A Letter from Mr Ogden to me, mentioning the apprehension of a Doctr Freeman, on a charge of forgery &ca and his offer of giving Evidence against others, on an assurance of Pardon.
(2) Freeman’s Confession.
(3) A Memorandum of what passed on the subject between Mr Ogden & Freeman, & Freeman’s Counsel.
Had you been at such a Distance, as that an Application for your orders, would have been attended with Delays which the circumstances of the case would not admit of, I should have taken the Liberty of giving Mr Ogden the advice he requests. If Freeman be used as a Witness, I think a Pardon will be proper. As it is probable that the State of the Roads detains you still at Philadelphia, it appears to me most delicate & proper to lay these papers before you; that thro’ the Attorney General or in any other manner which you may prefer, your Pleasure on the Subject may be made known to Mr Ogden. With perfect Respect & Esteem I have the Honor to be Sir your most obedient & very humble servant

John Jay

